Citation Nr: 1816521	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  17-04 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to an acquired psychiatric disorder.

3.  Entitlement to an initial rating in excess of 70 percent for bilateral hearing loss.

4.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

5.  Entitlement to an effective date prior to May 8, 2012 for the award of service connection for bilateral hearing loss.

6.  Entitlement to an effective date prior to May 8, 2012 for the award of service connection for tinnitus.

7.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).
REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1963 to September 1965 and from November 1965 to November 1968.

These matters are before the Board of Veterans' Appeals (Board) from September 2013, April 2014, and January 2017 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, remand for further development of the issues on appeal is required as there has not been substantial compliance with the mandates of the November 2017 remand order.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The Board's remand requested that updated VA records be obtained, a psychiatric examination be scheduled, and that the claims seeking service connection for an acquired psychiatric disorder and sleep apnea and entitlement to TDIU be readjudicated.  The remand also directed that a statement of the case be issued on the matters seeking entitlement to earlier effective dates for the awards of service connection for bilateral hearing loss and tinnitus and increased ratings for bilateral hearing loss and tinnitus.  

The Veteran's appeal was returned to the Board in January 2018; however, none of the mandates in the November 2017 remand order have been completed.  Therefore, an additional remand is required in order to comply with the mandates of the November 2017 remand order, which are re-stated below.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate any updated VA medical records with the claims file from August 2013 to the present.

2.  Issue an appropriate statement of the case addressing the issues of earlier effective dates for the award of service connection for bilateral hearing loss and tinnitus and increased ratings for bilateral hearing loss and tinnitus.  The Veteran and his attorney should be advised of the time afforded for perfecting an appeal in these matters, and given opportunity to do so.  If that occurs, these matters should also be returned to the Board for appellate review.

3.  After completing the development requested in item 1, provide the Veteran with an appropriate examination to determine the nature and etiology of any current psychiatric disorder.  Access to the Veteran's electronic VA claims file should be made available to the examiner for review in connection with the examination.  

After reviewing the record and examining the Veteran, the examiner should delineate all current mental disorders exhibited by the Veteran, if any.  Diagnoses should be rendered in accordance with DSM-5. 

The examiner is asked to provide opinions on the following:

A)  If PTSD is diagnosed, then is it at least as likely as not (50% or greater probability) that any of the claimed stressors caused the Veteran's PTSD.  

B)  For any other mental disorder that is diagnosed, then is it at least as likely as not that any psychiatric disorder identified is causally related to the Veteran's active service or any incident therein?  

C)  For any mental disorder diagnosed, is it at least as likely as not that it was i) caused or ii) aggravated (i.e., any increase in severity beyond the natural progression of the condition) by service-connected bilateral hearing loss or tinnitus?

The examiner is asked to specifically consider: (1) the private March 2015 diagnosis of anxiety disorder, unspecified, under DSM-5 criteria; (2) the August 2013 VA examination report; and (3) lay statements submitted by the Veteran, his family, and his friends and service comrades regarding his alleged stressors and observed symptomatology.  

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the above actions, and any other development deemed necessary, readjudicate the claims of service connection for a psychiatric disorder, service connection for obstructive sleep apnea, and entitlement to TDIU.  If any claim remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had the appropriate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.         §§ 5109B, 7112 (2012).


_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

